



FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE




This First Amendment to Agreement of Purchase and Sale ("Amendment") is made and
entered into as of April 17, 2017, by and between Phase II Boulevard Place, LP,
a Texas limited partnership ("Seller"), and Whitestone REIT Operating
Partnership, L.P., a Delaware limited partnership ("Buyer").


Recitals:


Seller and Buyer entered into an Agreement of Purchase and Sale dated as of
March 21, 2017 (the "Agreement"), and covering certain real and personal
property, located in Houston, Harris County, Texas, more fully described
therein.


Seller and Buyer now desire to confirm and ratify certain amendments heretofore
entered into by Seller's and Buyer's legal counsel on their behalf, as more
fully set forth hereinafter.


Amendments:


In consideration of the mutual agreements herein set forth, Seller and Buyer
hereby agree as follows:


1.Title and Survey Objections. Seller and Buyer confirm and agree that the first
sentence of Section 4.2(d) of the Agreement has been and is amended by changing
the phrase "then Buyer shall be deemed to have elected to terminate this
Agreement" therein to read "then Buyer shall be deemed to have elected to waive
such Objections, subject as may be otherwise provided in this Agreement".


2.Tenant Estoppel Letters. Seller and Buyer confirm and agree that Section
8.4(c) of the Agreement has been and is amended to provide that in no event
shall Buyer be obligated to provide any comments to any draft estoppel letters
any earlier than 5:00 o'clock p.m. C.D.T. on Wednesday, April 19, 2017.


3.Miscellaneous. Except as expressly amended by this Amendment, all terms,
conditions, and agreements set forth in the Agreement shall remain in full force
and effect. In the event of an irreconcilable conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
control. This Amendment (i) shall be binding upon Seller and Buyer and their
respective successors and permitted assigns; (ii) shall be governed by
and·construed in accordance with the laws of the State of Texas and the United
States of America; and (iii) may be executed in several counterparts, and each
counterpart when so executed and delivered shall constitute an original
agreement, and all such separate counterparts shall constitute one and the same
agreement. Scanned signatures to this Amendment shall have the same effect as
original signatures. The Agreement, as amended by this Amendment, embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter. All capitalized terms used
herein and not otherwise defined herein, which are defined in the Agreement,
shall have the meanings ascribed to them in the Agreement. The term "Agreement"
as used in the Agreement or in any other instrument, document or writing
executed in connection therewith or herewith shall mean the Agreement as amended
by this Amendment, unless clearly otherwise required by the context. Time is of
the essence of the exercise and performance by the parties of their rights and
obligations, respectively, under the Agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed in multiple counterparts as
of the date first above written.




 SELLER:
PHASE II BOULEVARD PLACE, LP, a Texas limited partnership
By: Phase II Boulevard Place GP, LLC, a Texas limited liability company, its
general partner
   By: Boulevard Place, L.P., a Texas
   limited partnership, its manager
By: Wulfe Boulevard Venture, LLC, a Texas limited liability company, its general
partner
By:/s/ Edmond D. Wulfe
Name: Edmond D. Wulfe
Title: President







BUYER:


WHITESTONE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By: Whitestone REIT, a Maryland real estate investment trust, its general
partner




By: /s/ Bradford D.
Johnson                                                                                   
Name:  Bradford D. Johnson 
Title: Vice President -
Acquisitions                                                                             
 
 
 
 
 






